Case: 16-15873   Date Filed: 05/24/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15873
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:05-cr-00477-CC-GGB-8



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                  versus

JOSE MAGANA BARAJAS,
a.k.a. Sope,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 24, 2017)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-15873     Date Filed: 05/24/2017   Page: 2 of 4


      Jose Magana Barajas, proceeding pro se, appeals from the district court’s

denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on

Amendment 782 to the Sentencing Guidelines. The district court did not err in

denying Barajas’s motion because Amendment 782 did not subsequently lower his

guideline range. Accordingly, we affirm.

       We review de novo the district court’s legal conclusions about the scope of

its authority under § 3582(c)(2). United States v. Lawson, 686 F.3d 1317, 1319

(11th Cir. 2012). We liberally construe pro se pleadings. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). The defendant, as the movant, bears

the burden of establishing that a retroactive amendment actually lowers his

guideline range. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

However, § 3582(c)(2) does not grant the court jurisdiction to consider extraneous

resentencing issues, including collateral attacks on a sentence. United States v.

Bravo, 203 F.3d 778, 782 (11th Cir. 2000).

      Ordinarily, a district court may not modify a defendant’s term of

imprisonment once imposed. 18 U.S.C. § 3582(c). However, a district court may

reduce a defendant’s sentence if the term of imprisonment was “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” Id. § 3582(c)(2). For a defendant to be eligible for such a reduction

based on a subsequent amendment to the Sentencing Guidelines, the relevant


                                          2
              Case: 16-15873    Date Filed: 05/24/2017   Page: 3 of 4


amendment must be listed in § 1B1.10(d). U.S.S.G. § 1B1.10(a)(1). Because

Amendment 782 is one of the listed amendments that applies retroactively, it may

serve as the basis for a § 3582(c)(2) motion to reduce sentence. Id.

§§ 1B1.10(a)(1), (d).

      Nonetheless, the grounds upon which a district court may reduce a

defendant’s sentence pursuant to § 3582(c)(2) are narrow. United States v. Berry,

701 F.3d 374, 376 (11th Cir. 2012). A district court may not reduce a defendant’s

term of imprisonment unless a reduction is consistent with applicable policy

statements issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). A

reduction is inconsistent with the Guidelines’ policy statement if the amendment

does not lower the defendant’s “applicable guideline range.” U.S.S.G.

§ 1B1.10(a)(2)(B). Thus, “[w]here a retroactively applicable guideline amendment

reduces a defendant’s base offense level, but does not alter the sentencing range

upon which his or her sentence was based, § 3582(c)(2) does not authorize a

reduction in sentence.” Hamilton, 715 F.3d at 337.

      Amendment 782 revised the drug quantity tables in § 2D1.1, resulting in a

two-level reduction to the base offense level applicable to most drug offenses. See

U.S.S.G. App. C, Amend. 782 (2014). However, for defendants charged with an

offense involving 330,000 kilograms of marijuana, the base offense level remained

38. Compare U.S.S.G. § 2D1.11(c)(1)(2007) to U.S.S.G. § 2D1.1(c)(1)(2016).


                                         3
              Case: 16-15873     Date Filed: 05/24/2017    Page: 4 of 4


      Here, the district court did not err in denying Barajas’s § 3582(c)(2) motion

because Amendment 782 did not lower his guideline range. Retroactively

applying Amendment 782 would not decrease Barajas’s base offense level under

U.S.S.G. § 2D1.1(c)(1) because he was held responsible for 330,000 kilograms of

marijuana, which continued to retain a base offense level of 38. U.S.S.G. §

2D1.1(c)(1). Accordingly, Amendment 782 does not authorize a reduction in

Barajas’s sentence. See Hamilton, 715 F.3d at 337. Furthermore, to the extent that

Barajas challenges his sentence based on the district court’s error, such a claim is

an extraneous resentencing issue which cannot be addressed in a § 3582(c)(2)

proceeding. Bravo, 203 F.3d at 82. Thus, the district court was not authorized to

reduce Barajas’s sentence under § 3582(c)(2).

      AFFIRMED.




                                          4